Title: To George Washington from Timothy Pickering, 30 April 1782
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Philadelphia April 30. 1782.
                        
                        On the 23d instant I had the honour of writing to your Excellency; and mentioned my expectation of leaving
                            town the last week. But Mr Morris is not yet prepared for my departure, and he desires me to stay yet longer. I suppose he
                            has informed your Excellency of his embarrassments, in consequence of the states witholding their taxes.
                        I expect that Colo. Miles will send from hence, by the 15th of May, seven or eight hundred camp kettles and
                            four thousand knapsacks, and as many more knapsacks in a week or ten days after. The whole number of camp kettles I
                            intended to provide will not be ready so soon, owing to a disappointment by the iron-master who engaged to roll the iron.
                            I have the honor to be with the greatest respect your Excellency’s most obedt servant
                        
                            Tim: Pickering Q. M. G.
                        
                        
                            P. S. Colo. Carrington will go from hence to morrow.
                        

                    